DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims, the claims below replace all the previous versions of the claims:
1. (Currently Amended) A device for determining a height of soil above a structure buried below a soil bed of a waterway, the device comprising: a sensor assembly comprising: 
a total stress pressure sensor for transmitting a first signal indicating a total pressure on the total stress pressure sensor due to soil and water; 
a pore water pressure sensor located proximate to the total stress pressure sensor, the pore water pressure sensor for transmitting a second signal indicating a fluid pressure on the pore water pressure sensor due to water; 
wherein the total stress pressure sensor and the pore water pressure sensor are located on the device such that, when the device is coupled to a structure during operation, the total stress pressure sensor and the pore water pressure sensor are at approximately [[the]] a same height relative to the structure; 
a sensor module in communication with the total stress pressure sensor and the pore water pressure sensor, the sensor module configured to: 
receive the first and the second signals; 
determine a difference between the first signal indicating the total pressure due to soil and water and the second signal indicating the fluid pressure due to water; 

transmit a third signal indicating the height of soil to an external device.
12. (Currently Amended) A method for determining a height of soil above a structure buried below a soil bed of a waterway, the method comprising: 
receiving a first signal from a total stress pressure sensor coupled to the structure, the first signal indicating a total pressure measured by the total stress pressure sensor due to soil and water; 
receiving a second signal from a pore water pressure sensor coupled to the structure proximate to the total stress pressure sensor, the second signal indicating a fluid pressure on the pore water pressure sensor due to water; 
wherein the total stress pressure sensor and the pore water pressure sensor are located at approximately [[the]] a same height relative to the structure; 
determining a difference between the first signal indicating the total pressure due to soil and water and the second signal indicating the fluid pressure due to water; 
based on the difference between the first signal and the second signal, determining a height of soil above the total stress pressure sensor and the pore water pressure sensor; and 
transmitting a third signal indicating the determined height of soil to an external device.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the prior arts, either alone or in combination do not teach or fairly suggest the particulars of a sensor assembly comprising a total stress pressure for transmitting a first signal indicating a total pressure due to soil and water, a pore water pressure sensor for transmitting a second signal indicating a fluid pressure on due to water; wherein sensors are located such that the total stress pressure sensor and the pore water pressure sensor are at 
The best prior arts of record: Swartz et al. (Pub. No. US 2013/0233079) teaches a plurality of magnetostrictive sensing elements coupled to a pier, a base station coupled to sensors, wherein the sensors are capable of detecting scour, river bed migration, overtopping and other erosion events, wherein the sensors positioned below the soil level would detect pressure due to water and soil and the sensors positioned above the soil level would detect pressure due to the water, wherein the height of soil above the buried sensor next to the newly exposed sensor would correspond to the distance between the sensors; but does not teach that the sensors are positioned at the same height, and that one of the sensor is a pore water pressure sensor. Kia et al. (Pub. No. US 2015/0369676) teaches a pore water pressure sensor; but does not teach the details of the device for determining a height soil based on a difference between a first signal and a second signal. 
Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Hence, the best prior art of record fails to teach the invention as set forth in claims 1-20, and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on her own to combine the elements of these references, other than the applicant’s own reasoning to fully encompass the current pending claims.  In addition, see applicant’s reasoning in amendment/response filed 12/13/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tran M. Tran/Examiner, Art Unit 2855